Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on July 1, 2021, and Drawings filed on July 1, 2021.
2.	Claims 1–20 are pending in this case. Claim 1, 8, 17 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 2, 3, 4, 5, 7, 8, 9, 11, 12, 13, 14, 16, 17, 18, 19, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramos et al., Pub .No.: 2007/0124503, in view of Aguilar, Pub. No.: 2011/0107272A1. 

With regard to claim 1: 
Ramos discloses a computer-implemented method, comprising: recognizing, with an input recognition system, a first input gesture as a request to pair a first mobile device with a second mobile device, wherein the first input gesture is a first touch gesture received partially by a first device touchscreen of the first mobile device and partially by a second device touchscreen of the second mobile device (wherein the user start by moving the finger or pen from one screen device towards the other screen device to stich the devices,  paragraph 85: “In yet other embodiments, unique synchronous gestures are established for pen-based tablet computers and/or handheld devices that can sense contact from a stylus. Those skilled in the art will recognize that a finger on a touch-screen display can also be used in this role as well as other approaches. With wireless networking, multiple mobile devices become a large input area that can track and coordinate the movement of a single pen or finger across the multiple mobile devices. This is referred to as stitching. For example, stitching allows a user to make a stroke with one pen (i.e., stylus 710 shown in FIG. 6) near the screen of a mobile device computer, across the screen bezel, and onto the screen of another mobile device. Such a gesture can be used to infer the spatial relationship between the two screens, and can be used as a gesture to connect the devices.”); in response to the recognition of the first input gesture, pairing the first mobile device with the second mobile device: enabling a cross-screen display of an interface on the first device touchscreen and on the second device touchscreen, the first mobile device and the second mobile devices positioned proximate to each other and forming a combined display from the first device touchscreen and the second device touchscreen (see fig. 13 and 14 for the combined display, paragraph 154: “To extend the sets of actions that stitching can support, it is valuable to integrate a selection mechanism such as marking. There are several possibilities: [0155] Marking: Integrate marking or another menuing mechanism with stitching. This can be achieved by making the stitch in the proximity tracking state, then dwelling (hovering) with the pen. The user can also complete the mark without hovering as shown in FIG. 12-1. The marking menu appears after a time-out. This has the nice property that the user can stitch and mark in the hover state as a single flowing gesture (stylus movements represented by stitch line segment 852 and mark line segment 858) if they are already familiar with the menu. This places the command portion at the end. In other embodiments, the command portion can be placed first as shown in FIG. 12-2 which includes the selecting stylus action (for example circling, etc) represented at 860 followed by the stitch line segment 852. [0156] Glyphs & Gestures: Distinguish multiple types of stitching actions by turning the stitch into a more complex gesture or a movement that includes glyphs. FIG. 10-2 shows one example, and FIGS. 13-1 and 13-2 show others. FIG. 14-1 shows yet another which is used in one embodiment to implement the "Copy" task. A glyph can appear at both ends of the stitch (see FIG. 13-1), just at the beginning (see FIG. 14-1), or just at the end. These and other examples of glyphs and different stitching gestures are used to distinguish multiple types of stitching operations (e.g. tile displays, establish shared whiteboard, instant messaging, etc.). [0157] Suggestions: The user makes a stitching gesture, and then several alternative suggestions of what the stitch means are displayed. The user picks one to complete the action. [0158] Eraser Stitching: Users can also make the stitch gesture with the eraser end of the pen. This can be defined to a different meaning. It could also be used to explicitly "erase" a connection if desired. However, an action on a single screen, such as erasing the icon that represents the connection to the other tablet, would often work just as well and would typically be easier to do. Stitching with Operands”); recognizing, with the input recognition system, a second input gesture as a request to erase the joint connected screen view of an object, wherein the second input gesture is a second touch gesture received partially by the first device touchscreen of the first mobile device and partially by the second device touchscreen of the second mobile device; and in response to the recognition of the second input gesture, erase the joint connected screen view. (second gesture can be used to erase connection, paragraph 157: “Suggestions: The user makes a stitching gesture, and then several alternative suggestions of what the stitch means are displayed. The user picks one to complete the action. [0158] Eraser Stitching: Users can also make the stitch gesture with the eraser end of the pen. This can be defined to a different meaning. It could also be used to explicitly "erase" a connection if desired. However, an action on a single screen, such as erasing the icon that represents the connection to the other tablet, would often work just as well and would typically be easier to do. Stitching with Operands.”).
Ramos does not disclose the aspect of in response to the recognition of the second input gesture, displaying the split-screen view.
However Aguilar discloses the aspect of recognizing, with the input recognition system, a second input gesture as a request to display a split-screen view of an object, wherein the second input gesture is a second touch gesture received partially by a first device part touchscreen and partially by a second device part touchscreen; and in response to the recognition of the second input gesture, displaying the split-screen view (Wherein the user can use gesture to split two display regions into separate display regions paragraph 49: “In another embodiment shown in FIGS. 5, 5a and 5b, if the user wishes to have a "dual view" on the screen 410, the user may be allowed to split the screen 410 into at least two display segments (530, 530') by using the "two finger dragging down" gesture exemplified in the table 408 in FIG. 4a. As described above, the location detecting device 401 detects the location of the user's fingers (501, 502) and the gesture interpreting device 402 is adapted to interpret and recognize the user's gesture. In the current embodiment, the gesture interpreting device 402 may further include a touch sensor (not shown) to detect the number of the user's finger on the screen 410. Once the touch sensor determines the number of the user's finger, such information is transmitted to the gesture interpreting device 402 to recognize the finger gesture, and the controller 406 start and control the screen splitting process. The screen 410 can be split when a smaller spindle 530' starts to spin by the two-finger gesture and the screen splitting process may stop when one of the application panels (e.g. Audio 432) is mainly shown on one side of the screen 510'.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Aguilar to Ramos so the user can use gesture to split joint display devices easily and intuitively after the screen have been jointed. 

With regard to claims 2 and 9 and 19:
Ramos and Aguilar disclose The method as recited in claim 1, further comprising: displaying a first part of the interface on the first device touchscreen; and displaying a second part of the interface on the second device touchscreen (Ramos see fig. 10, 13 and 14 for the interface, paragraph 154: “To extend the sets of actions that stitching can support, it is valuable to integrate a selection mechanism such as marking. There are several possibilities: [0155] Marking: Integrate marking or another menuing mechanism with stitching. This can be achieved by making the stitch in the proximity tracking state, then dwelling (hovering) with the pen. The user can also complete the mark without hovering as shown in FIG. 12-1. The marking menu appears after a time-out. This has the nice property that the user can stitch and mark in the hover state as a single flowing gesture (stylus movements represented by stitch line segment 852 and mark line segment 858) if they are already familiar with the menu. This places the command portion at the end. In other embodiments, the command portion can be placed first as shown in FIG. 12-2 which includes the selecting stylus action (for example circling, etc) represented at 860 followed by the stitch line segment 852. [0156] Glyphs & Gestures: Distinguish multiple types of stitching actions by turning the stitch into a more complex gesture or a movement that includes glyphs. FIG. 10-2 shows one example, and FIGS. 13-1 and 13-2 show others. FIG. 14-1 shows yet another which is used in one embodiment to implement the "Copy" task. A glyph can appear at both ends of the stitch (see FIG. 13-1), just at the beginning (see FIG. 14-1), or just at the end. These and other examples of glyphs and different stitching gestures are used to distinguish multiple types of stitching operations (e.g. tile displays, establish shared whiteboard, instant messaging, etc.). [0157] Suggestions: The user makes a stitching gesture, and then several alternative suggestions of what the stitch means are displayed. The user picks one to complete the action. [0158] Eraser Stitching: Users can also make the stitch gesture with the eraser end of the pen. This can be defined to a different meaning. It could also be used to explicitly "erase" a connection if desired. However, an action on a single screen, such as erasing the icon that represents the connection to the other tablet, would often work just as well and would typically be easier to do. Stitching with Operands”).

With regard to claims 3 and 11: 
Ramos and Aguilar disclose The method as recited in claim 1, further comprising: pairing at least one additional mobile device with the first mobile device and the second mobile device, each of the at least one additional mobile devices having a device touchscreen, wherein the cross-screen display of the interface on the respective device touchscreens of the paired first, second, and at least one additional mobile device forms the combined display (Ramos wherein the user can stich additional display screens through user gesture, paragraph 191 to 193: “Both Stitching and Bumping can be extended to connecting more than two devices. For example, a connection technique can be implemented using multiple pairwise stitches or pairwise bumping. Other connection techniques can also be employed. One design property is that it should be easy to add or remove individual devices as users come and go. Multiple pairwise stitches naturally support this. For some of the glyph-type gestures (e.g., FIG. 10-2), it may be hard for the user to mentally rotate them to occur in the vertical direction. A simple linear stitch does not have this problem.In FIG. 26, four tablets or mobile devices 200-1 through 200-4 are shown stitched together with individual stitches 870-873 between pairs. Here, the final "stitch" 873 back to the first mobile device 200-1 is inferred from the structure. In FIG. 27, three mobile devices 200-1 through 200-3 are stitched together with a single "long stitch" 875. In FIG. 28, four mobile devices 200-1 through 200-4 are stitched together using a circle stitch or gesture 877.”).


With regard to claim 4: 
Ramos and Aguilar disclose the method as recited in claim 1, wherein said recognizing the first input gesture includes recognizing proximity of the first mobile device with the second mobile device (wherein the user can configure the proximity between devices, Ramos paragraph 144: “In one embodiment the mobile devices may be separated anywhere from 0.0 to 1.0 or more meters and still respond to stitching gestures. The user also may configure this parameter to change the distance that is allowed. This distance also may vary by direction; for example, users seated next to one another will desire greater separation, but users seated face-to-face across a table have the physical barrier of the table between them, and may be more willing to put the tops of their mobile devices in close proximity. The distance may also be configured based on the cultural norm for the user. For example, Latin American users may tend to use closer social distances. Note that in some embodiments the system does not measure distance, but only approximates it using a time-out. For example, a time out of a few seconds allows the user to move the pen to any other screen within arm's reach”).

With regard to claims 5 and 14 and 18: 
Ramos and Aguilar disclose the method as recited in claim 1, wherein said recognizing the first input gesture includes recognition of an input from at least one sensor (Ramos In some embodiments appropriate sensors are added to traditional mobile devices in order to detect the synchronous gestures.  paragraph 35: “The various embodiments are particularly beneficial with tablet computers or other mobile devices that can communicate with one another (for example using wireless networks, peer-to-peer radio frequency communication, or other means of establishing communication between a plurality of devices). In some embodiments appropriate sensors are added to traditional mobile devices in order to detect the synchronous gestures. The following description of example embodiments of the various embodiments discusses various sensor types, as well as various distributed sensor patterns which can be used to generate the synchronous gestures.”).


With regard to claims 7 and 16: 
Ramos and Aguilar disclose The method as recited in claim 1, wherein: recognizing the first input gesture includes recognition of a portion of the first input gesture at the first mobile device with an instance of the input recognition system and recognition of another portion of the input at the second mobile device with another instance of the input recognition system (Ramos see fig. 13 and 14 wherein the user input start at the firsts device and ends at the second device, paragraph 154: “To extend the sets of actions that stitching can support, it is valuable to integrate a selection mechanism such as marking. There are several possibilities: [0155] Marking: Integrate marking or another menuing mechanism with stitching. This can be achieved by making the stitch in the proximity tracking state, then dwelling (hovering) with the pen. The user can also complete the mark without hovering as shown in FIG. 12-1. The marking menu appears after a time-out. This has the nice property that the user can stitch and mark in the hover state as a single flowing gesture (stylus movements represented by stitch line segment 852 and mark line segment 858) if they are already familiar with the menu. This places the command portion at the end. In other embodiments, the command portion can be placed first as shown in FIG. 12-2 which includes the selecting stylus action (for example circling, etc) represented at 860 followed by the stitch line segment 852. [0156] Glyphs & Gestures: Distinguish multiple types of stitching actions by turning the stitch into a more complex gesture or a movement that includes glyphs. FIG. 10-2 shows one example, and FIGS. 13-1 and 13-2 show others. FIG. 14-1 shows yet another which is used in one embodiment to implement the "Copy" task. A glyph can appear at both ends of the stitch (see FIG. 13-1), just at the beginning (see FIG. 14-1), or just at the end. These and other examples of glyphs and different stitching gestures are used to distinguish multiple types of stitching operations (e.g. tile displays, establish shared whiteboard, instant messaging, etc.). [0157] Suggestions: The user makes a stitching gesture, and then several alternative suggestions of what the stitch means are displayed. The user picks one to complete the action. [0158] Eraser Stitching: Users can also make the stitch gesture with the eraser end of the pen. This can be defined to a different meaning. It could also be used to explicitly "erase" a connection if desired. However, an action on a single screen, such as erasing the icon that represents the connection to the other tablet, would often work just as well and would typically be easier to do. Stitching with Operands”).

Claim 8 is rejected for the same reason as claim 1. 

Claim 17 is rejected for the same reason as claim 1. 

With regard to claim 12: 
Ramos and Aguilar disclose The system as recited in claim 8, wherein: the additional mobile devices include a third mobile device having a third device touchscreen and a fourth mobile device having a fourth device touchscreen; and a first part of the interface is displayed on the first device touchscreen, a second part of the interface is displayed on the second device touchscreen, a third part of the interface is displayed on the third device touchscreen, and a fourth part of the interface is displayed on the fourth device touchscreen (Ramos see figure 28 wherein the user can stich additional display screens through user gesture, paragraph 191 to 194: “Both Stitching and Bumping can be extended to connecting more than two devices. For example, a connection technique can be implemented using multiple pairwise stitches or pairwise bumping. Other connection techniques can also be employed. One design property is that it should be easy to add or remove individual devices as users come and go. Multiple pairwise stitches naturally support this. For some of the glyph-type gestures (e.g., FIG. 10-2), it may be hard for the user to mentally rotate them to occur in the vertical direction. A simple linear stitch does not have this problem.In FIG. 26, four tablets or mobile devices 200-1 through 200-4 are shown stitched together with individual stitches 870-873 between pairs. Here, the final "stitch" 873 back to the first mobile device 200-1 is inferred from the structure. In FIG. 27, three mobile devices 200-1 through 200-3 are stitched together with a single "long stitch" 875. In FIG. 28, four mobile devices 200-1 through 200-4 are stitched together using a circle stitch or gesture 877. Similarly, with bumping, a row of several devices may all sense a "bump" signal from a single new device added onto the end of the row, since the force is transmitted through the devices. This can be used to connect together all devices in a single gesture analogous to the long stitch. If the devices are connected in pairs, this signal has to be filtered to figure out which device the new device actually struck. This can be achieved by considering the topology of already-connected devices when a new device joins.”).

With regard to claim 13: 
Ramos and Aguilar disclose the system as recited in claim 8, wherein the first mobile device is also configured to recognize proximity of the first mobile device with the second mobile device (wherein the user can configure the proximity between devices, Ramos paragraph 144: “In one embodiment the mobile devices may be separated anywhere from 0.0 to 1.0 or more meters and still respond to stitching gestures. The user also may configure this parameter to change the distance that is allowed. This distance also may vary by direction; for example, users seated next to one another will desire greater separation, but users seated face-to-face across a table have the physical barrier of the table between them, and may be more willing to put the tops of their mobile devices in close proximity. The distance may also be configured based on the cultural norm for the user. For example, Latin American users may tend to use closer social distances. Note that in some embodiments the system does not measure distance, but only approximates it using a time-out. For example, a time out of a few seconds allows the user to move the pen to any other screen within arm's reach”).

With regard to claim 20: 
Ramos and Aguilar disclose The first mobile device as recited in claim 17, wherein the operations further comprise: pairing a third mobile device with the first mobile device and the second mobile devices, the third mobile device having a third device touchscreen, wherein the cross-screen display of the interface is on the first device touchscreen, on the second device touchscreen, and on the third device touchscreen (Ramos see figure 27, 28 wherein the user can stich additional display screens through user gesture, paragraph 191 to 194: “Both Stitching and Bumping can be extended to connecting more than two devices. For example, a connection technique can be implemented using multiple pairwise stitches or pairwise bumping. Other connection techniques can also be employed. One design property is that it should be easy to add or remove individual devices as users come and go. Multiple pairwise stitches naturally support this. For some of the glyph-type gestures (e.g., FIG. 10-2), it may be hard for the user to mentally rotate them to occur in the vertical direction. A simple linear stitch does not have this problem.In FIG. 26, four tablets or mobile devices 200-1 through 200-4 are shown stitched together with individual stitches 870-873 between pairs. Here, the final "stitch" 873 back to the first mobile device 200-1 is inferred from the structure. In FIG. 27, three mobile devices 200-1 through 200-3 are stitched together with a single "long stitch" 875. In FIG. 28, four mobile devices 200-1 through 200-4 are stitched together using a circle stitch or gesture 877. Similarly, with bumping, a row of several devices may all sense a "bump" signal from a single new device added onto the end of the row, since the force is transmitted through the devices. This can be used to connect together all devices in a single gesture analogous to the long stitch. If the devices are connected in pairs, this signal has to be filtered to figure out which device the new device actually struck. This can be achieved by considering the topology of already-connected devices when a new device joins.”).

Claims 6 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramos et al., Pub .No.: 2007/012, in view of Aguilar, and further in view of Reiss et al., Pub. No.: 2009/0156202A1. 
With regard to claims 6 and 15:
Ramos and Aguilar do not disclose the method as recited in claim 1, wherein said recognizing the first input gesture includes recognition of a voice-activated input.
However Reiss discloses the method wherein recognizing the first input gesture includes recognition of a voice-activated input for connecting devices (paragraph 19: “According to other aspects of the invention, the exchange of the first data between the first and second devices in a system according to the invention can effect an exchange of second data between one or more other instrumentalities associated with those devices and/or their respective owner/users. Such an exchange can be automatic or it can be initiated at the behest of either or both devices--e.g., in response to button-presses, voice commands, icon selection or other acts by their respective owners/users. The other instrumentalities can include computer systems, bank accounts, credit accounts, data services, and/or social networking site servers, all by way of non-limiting example.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Reiss to Ramos and Aguilar so the user can use voice control to join display devices easily and intuitively without having to touch the device saving time and effort and allow remote input.


	Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramos et al., Pub .No.: 2007/012, in view of Aguilar, and further in view of Li, Pub. No.: 2008/0216125A1. 
With regard to claim 10:
Ramos and Aguilar do not disclose The system as recited in claim 8, wherein the interface is a gaming application interface that is displayable cross-screen on the first device touchscreen and on the second device touchscreen.
However Li discloses the aspect wherein the interface is a gaming application interface that is displayable cross-screen on the first device touchscreen and on the second device touchscreen. (This scenario is described because it is challenging and representative, and the results apply to other applications, such as collaborative mobile gaming and collaborative mobile authoring. paragraph 28: “FIG. 1 shows an exemplary system 100, in which two mobile devices 102 and 104 are placed in close proximity to collaborate. Video aggregation is representatively described for the sake of description, but the exemplary collaboration applies to many other kinds of resource aggregation. Thus, the two mobile devices 102 and 104 collaborate to provide from their two standard displays 106 and 108 a larger, higher-resolution video display 110 than either phone could provide alone. That is, when the two phones 102 and 104 are in close enough proximity, the phones collaborate to automatically shift to the aggregated display 110. Then, higher-resolution video is played back across the combined screens 110 of the two mobile devices 102 and 104, placed side by side. This scenario is described because it is challenging and representative, and the results apply to other applications, such as collaborative mobile gaming and collaborative mobile authoring. The scenario is described in the context of only two mobile devices 102 and 104 because two devices define the most basic case.”) It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Li to Ramos and Aguilar so the same method can be applied in gaming wherein multiple user can join their devices for bigger screen and allow the users see more content and allow users to play together with simple user gesture. 

Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang, Patent Number: 8914462B2, discloses A terminal and controlling method thereof are disclosed. While a plurality of terminals are connected to each other by wireless communication, the present invention enable content information included on each screen of first and second terminals to become usable freely and interchangeably.

Curcio  Pub. No.: US 8644757B2: 2004 discloses a Methods and systems for coordinating user terminals are disclosed. A user terminal may receive a user terminal identifier and a sensor identifier from a user terminal, determine a group topology based on the user terminal identifier and the sensor identifier to identify a spatial relationship relative to the user terminal, receive a media signal, and identify a subsection of the media signal. The user terminal also may generate subsection information to assign a subsection of the media signal to the user terminal corresponding to the spatial relationship, and may communicate the subsection information to the user terminal.	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179